EXHIBIT 10.20

Written Description of Provident Financial Services, Inc.’s

2013 Annual Cash Incentive Plan

2013 Cash Incentive Compensation. On January 31 2013, the Board of Directors of
Provident Financial Services, Inc. (the “Company”), on the recommendation of its
Compensation Committee, approved an annual performance-based incentive program
for the payment of incentive cash compensation to certain officers and employees
of The Provident Bank, the Company’s wholly owned savings bank subsidiary,
including senior executive officers. Cash incentive payments will be based
primarily on the Company’s 2013 financial performance compared with certain
targets (the “Corporate Targets”). Incentive payments based on the Company’s
2013 financial performance may be made if the Company meets or exceeds 95% of
any of the Corporate Targets (“Threshold”).

For senior executive officers (including the Chairman, President and Chief
Executive Officer and the Chief Financial Officer), 100% of the incentive
payment that may be made will be based on the Company’s 2013 financial
performance using the following Corporate Targets that relate to the Company’s
business plan and strategic objectives: (i) earnings per share (weighted 25%);
(ii) net income (weighted 25%); (iii) efficiency ratio (weighted 25%); and
(iv) return on average assets (weighted 25%).

For other officers and employees eligible to participate, a portion of the
incentive payment that may be made will be based on the Company’s 2013
performance using the same Corporate Targets. A portion of the incentive payment
will also be based on individual performance against personal goals and
objectives, and may be paid whether or not Corporate Targets have been met.

Incentive payments will be a percentage of the employee’s base salary. Using
estimated 2013 base salary levels and the current number of employees that could
participate, the total cash incentive payments that may be made for 2013 would
range from approximately $3.9 million at the Threshold level up to $13.0 million
at the Maximum level.